            Case 1:19-cv-01471-LJO-JLT Document 1 Filed 10/16/19 Page 1 of 15

     Hank Bates (SBN 167688)
 1   hbates@cbplaw.com
 2   CARNEY BATES & PULLIAM, PLLC
     519 W. 7th St.
 3   Little Rock, AR, 72201
     Tel. 501-312-8500
 4   Fax 501-312-8505
 5

 6                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 7                                    __________ DIVISION

 8   NERI URBINA and LEONILA URBINA,
     on behalf of themselves and
 9
     all others similarly situated,
10
            Plaintiffs,
11
     v.                                                    Case No. _______________________
12
     FREEDOM MORTGAGE CORPORATION,
13
            Defendant.
14
     _______________________________/
15                                             COMPLAINT
16
            Plaintiffs, Neri Urbina and Leonila Urbina, on behalf of themselves and all others
17
     similarly situated, allege breach of contract and violations of the Rosenthal Fair Debt Collection
18
     Practices Act (“Rosenthal Act”) against Freedom Mortgage Corporation (“Defendant” or
19

20   “FMC”).

21          1.      Borrowers in California struggle enough to make their regular mortgage payments

22   without getting charged extra, illegal fees when they try to pay by phone or online (“Pay-to-Pay
23   fees”). Federal and state debt collection laws strictly prohibit these charges unless expressly
24
     agreed to by the borrower, but these Pay-to-Pay fees are found nowhere in any standard deed of
25
     trust. Here, FMC charges borrowers between $10.00–15.00 for making their mortgage payments
26
     online or over the phone. On information and belief, the vast majority of that fee is pure profit
27

28   for FMC.
     COMPLAINT                                                  CASE NO.:

     Page 1 of 15
            Case 1:19-cv-01471-LJO-JLT Document 1 Filed 10/16/19 Page 2 of 15

            2.      FMC services mortgages across the country and must know the terms of the
 1

 2   standard loan agreements it services, none of which expressly allow Pay-to-Pay fees as a type of

 3   service fee that FMC can charge.

 4          3.      Further, the Urbinas’ mortgage is guaranteed by the Federal Housing
 5
     Administration (“FHA”). The FHA rules and regulations, which are incorporated by reference
 6
     into FHA-insured mortgages, prohibit all FHA-approved servicers, such as FMC, from charging
 7
     any fee to the borrowers that is not expressly allowed. And even for fees that are expressly
 8
     allowed, FHA rules permit the mortgage servicer to pass along to the borrower only its out-of-
 9

10   pocket costs for providing the services.

11          4.      FMC’s practice of charging and profiting from excessive Pay-to-Pay fees violates
12   the Rosenthal Fair Debt Collection Practices Act, and therefore the California Unfair
13
     Competition Law, and breaches the provisions of every FHA-insured mortgage it services. FMC
14
     must be held accountable for assessing these excessive fees to its borrowers.
15
                                     JURISDICTION AND VENUE
16

17          5.      This Court has personal jurisdiction over FMC because it conducts business in

18   California and commits torts in California, as described in this Complaint.

19          6.      As alleged above, minimal diversity exists between the parties in this action.
20   Furthermore, on information and belief, the amount in controversy, exclusive of costs and
21
     interest, exceeds $5,000,000.00.
22
            7.      FMC is one of the largest mortgage lenders in the United States and, more
23
     specifically, one of the largest originators and servicers of FHA-insured mortgages. The Classes
24

25   in this lawsuit are believed to consist of hundreds of thousands of members. To date, Plaintiffs’

26   have incurred no less than $45.00 in improper Pay-to-Pay fees. Thus, the amount in controversy

27

28
     COMPLAINT                                                 CASE NO.:

     Page 2 of 15
              Case 1:19-cv-01471-LJO-JLT Document 1 Filed 10/16/19 Page 3 of 15

     in this action, exclusive of costs and interest, exceeds the amount-in-controversy requirement of
 1

 2   28 U.S.C. § 1332(d).

 3            8.      Venue is proper because the cause of action accrued here.

 4                                                PARTIES
 5
              9.      Plaintiffs Neri and Leonila Urbina are natural persons residing in California who
 6
     have a mortgage loan that was serviced by FMC on their home located in California.
 7
              10.     Defendant Freedom Mortgage Corporation is a corporation with a principal place
 8
     of business in Mount Laurel, New Jersey. Defendant is one of the nation’s leading mortgage
 9

10   lending and servicing companies.

11                                          APPLICABLE LAW
12
     FDCPA
13       11.          The purpose of the FDCPA is “to eliminate abusive debt collection practices . . .
14
     and to promote consistent State action to protect consumers against debt collection abuses.” 15
15
     U.S.C. § 1692.
16
              12.     The FDCPA prohibits debt collectors from using “any false, deceptive, or
17
     misleading representation or means in connection with the collection of any debt,” which
18

19   includes the false representation of “the character, amount, or legal status of any debt.” Id. §

20   1692e.
21            13.     The FDCPA also prohibits debt collectors from engaging in “unfair or
22
     unconscionable means to collect or attempt to collect any debt,” including “the collection of any
23
     amount . . . unless such amount is expressly authorized by the agreement creating the debt or
24
     permitted by law.” Id. § 1692f.
25

26            14.     The FDCPA creates a private right of action under 15 U.S.C. § 1692k.

27

28
     COMPLAINT                                                   CASE NO.:

     Page 3 of 15
            Case 1:19-cv-01471-LJO-JLT Document 1 Filed 10/16/19 Page 4 of 15

             15.     The FDCPA defines “consumer” as “any natural person obligated or allegedly
 1

 2   obligated to pay any debt.” Id. § 1692a(3).

 3           16.     The FDCPA defines “debt collector” as “any person who uses any instrumentality

 4   of interstate commerce or the mails in any business the principal purpose of which is the
 5
     collection of any debts, or who regularly collects or attempts to collect . . . debts owed . . . or
 6
     asserted to be owed or due another.” Id. § 1692a(6).
 7
             17.     The FDCPA defines “communication” as “the conveying of information
 8
     regarding a debt directly or indirectly to any person through any medium.” Id. § 1692a(2).
 9

10           18.     The FDCPA defines “debt” as “any obligation or alleged obligation of a consumer

11   to pay money arising out of a transaction . . . [that is] primarily for personal, family, or
12   household purposes.” Id. § 1692a(5).
13
     ROSENTHAL ACT
14
             19.     The purpose of the Rosenthal Fair Debt Collection Practices Act, located at Cal.
15
     Civ. Code § 1788 et seq., is to “prohibit debt collectors from engaging in unfair or deceptive acts
16

17   or practices in the collection of consumer debts[.]” Cal. Civ. Code § 1788.1(b). The Rosenthal

18   Act is “a remedial statute [that] should be interpreted broadly in order to effectuate its purpose.”

19   See People ex rel. Lungren v. Superior Court, 14 Cal.4th 294, 313, 58 Cal.Rptr.2d 855, 926 P.2d
20   1042 (Cal. 1996) (“civil statutes for the protection of the public are, generally, broadly construed
21
     in favor of that protective purpose.”); Komarova v. National Credit Acceptance, Inc., 95
22
     Cal.Rptr.3d 880, 892, 175 Cal.App.4th 324, 340 (Cal.App. 1 Dist. 2009).
23
             20.     The Rosenthal Act defines “debt collector” as “any person who, in the ordinary
24

25   course of business, regularly, on behalf of himself or herself or others, engages in debt

26   collection.” Cal. Civ. Code §1788.2(c).

27

28
     COMPLAINT                                                    CASE NO.:

     Page 4 of 15
            Case 1:19-cv-01471-LJO-JLT Document 1 Filed 10/16/19 Page 5 of 15

            21.       The Rosenthal Act defines a “consumer debt” as “money, property or their
 1

 2   equivalent, due or owing or alleged to be due or owing from a natural person by reason of a

 3   consumer credit transaction.” Cal. Civ. Code §1788.2(f).

 4          22.       The Rosenthal Act defines “consumer credit transaction” as “a transaction
 5
     between a natural person and another person in which property, services or money is acquired on
 6
     credit by that natural person from such other person primarily for personal, family, or household
 7
     purposes.” Cal. Civ. Code §1788.2(e).
 8
            23.       The Rosenthal Act makes it illegal for any entity covered by its terms to violate
 9

10   the federal FDCPA. Cal. Civ. Code § 1788.17. By violating the FDCPA, FMC also violated the

11   Rosenthal Act.
12          24.       Moreover, the Rosenthal Act prohibits “[c]ollecting or attempting to collect from
13
     the debtor the whole or any part of the debt collector's fee or charge for services rendered, or
14
     other expense incurred by the debt collector in the collection of the consumer debt, except as
15
     permitted by law.” Cal. Civ. Code § 1788.14(b).
16

17          25.       The Rosenthal Act also makes it illegal to represent that consumer debt “may be

18   increased by the addition of . . . charges if, in fact, such fees or charges may not legally be added

19   to the existing obligation.” Cal. Civ. Code § 1788.13(e).
20
     FHA SERVICING RULES
21

22          26.       The Federal Housing Administration, an agency within the United States
23
     Department of Housing and Urban Development (“HUD”), “provides mortgage insurance on
24
     loans made by FHA-approved lenders throughout the United States and its territories.” 1 The
25

26

27   1
      HUD.gov – The Federal Housing Administration,
28   https://www.hud.gov/program_offices/housing/fhahistory (last visited on October 2, 2019).
     COMPLAINT                                             CASE NO.:

     Page 5 of 15
            Case 1:19-cv-01471-LJO-JLT Document 1 Filed 10/16/19 Page 6 of 15

     FHA “is one of the largest insurers of mortgages in the world, insuring more than 46 million
 1

 2   mortgages since its inception in 1934.” 2

 3          27.     The FHA provides incentives to private lenders to make loans to would-be

 4   homebuyers whose creditworthiness and inability to contribute a significant down payment make
 5
     it difficult for them to obtain a home loan on reasonable terms.
 6
            28.     To achieve that goal, “FHA mortgage insurance provides lenders with protection
 7
     against losses if a property owner defaults on their mortgage. The lenders bear less risk because
 8
     FHA will pay a claim to the lender for the unpaid principal balance of a defaulted mortgage.” 3
 9

10          29.     FMC is an FHA-approved lender.

11          30.     As an FHA-approved lender, FMC must annually “acknowledge that the
12   Mortgagee is now, and was at all times throughout the Certification Period, subject to all
13
     applicable HUD regulations, Handbooks, Guidebooks, Mortgagee Letters, Title I Letters,
14
     policies and requirements, as well as Fair Housing regulations and laws including but not limited
15
     to 24 CFR § 5.105, Title VIII of the Civil Rights Act of 1968 (the Fair Housing Act) and Title VI
16

17   of the Civil Rights Act of 1964.” 4

18          31.     HUD’s servicing requirements restrict the fees and charges that a servicer of

19   FHA-insured loans may assess to the typically lower-income FHA borrower. HUD Handbook
20   4000.1: Single-Family Housing Policy, https://www.hud.gov/sites/documents/40001HSGH.PDF
21
     (last accessed by counsel on October 2, 2019) (the “HUD Handbook”).
22

23

24

25   2
       Id.
     3
       Id.
26   4
       See, FHA Lender Annual Certifications: Supervised and Nonsupervised Mortgagees, Changes
27   Implemented 8/1/2016,
     https://www.hud.gov/sites/documents/SFH_COMP_SUPERNONSUPER.PDF (last visited on
28   October 2, 2019).
     COMPLAINT                                              CASE NO.:

     Page 6 of 15
             Case 1:19-cv-01471-LJO-JLT Document 1 Filed 10/16/19 Page 7 of 15

             32.    Specifically, the HUD Handbook defines “Allowable Fees and Charges a[s] those
 1

 2   costs associated with the servicing of the Mortgage that are permitted to be charged to the

 3   Borrower,” and defines “Prohibited Fees and Charges a[s] those costs associated with the

 4   servicing of the Mortgage that may not be charged to the Borrower.” HUD Handbook §
 5
     III.A.1.f.i.
 6
             33.    As explained in a previous HUD Handbook chapter, which remains in effect, a
 7
     “mortgagee may be in violation of HUD regulations should it be collecting a fee (regardless of
 8
     when the fee is actually collected) for,” among other things, “a service which is not specifically
 9

10   authorized in” the HUD Handbook. HUD Handbook to Lenders 4330.1 REV-5, chapter 4-1.B,

11   https://www.hud.gov/sites/documents/43301C4HSGH.PDF, (last accessed by counsel on
12   October 2, 2019).
13
             34.     Nowhere in the HUD Handbook are Pay-to-Pay fees listed as a fee that a servicer
14
     may charge to a borrower.
15
             35.    Even were a servicer to receive authorization to charge a Pay-to-Pay fee, the
16

17   charge to the borrower must be “based on actual cost of the work performed or actual out-of-

18   pocket expenses”—in short, the servicer cannot charge such fees to create a profit center. HUD

19   Handbook § III.A.1.f.ii.(A).
20           36.    Based upon information and belief, the Pay-to-Pay fees that FMC charges
21
     borrowers exceed its out-of-pocket costs.
22
                                       FACTUAL ALLEGATIONS
23
             37.    On or around August 25, 2016, the Urbinas took out a mortgage with FMC to
24

25   finance their home in Bakersfield, Kern County, California.

26           38.    The Urbinas’ FMC loan number is ######3962.

27

28
     COMPLAINT                                                  CASE NO.:

     Page 7 of 15
            Case 1:19-cv-01471-LJO-JLT Document 1 Filed 10/16/19 Page 8 of 15

            39.     During the year 2017, the Urbinas made several monthly mortgage payments
 1

 2   online or over the phone.

 3          40.     FMC charged the Urbinas an additional fee of $15.00 each time they made their

 4   monthly mortgage payment online. This fee is not authorized by their Deed of Trust.
 5
            41.     On information and belief, which can be confirmed by an examination of
 6
     Defendant’s records, FMC pays a third party significantly less than it charges borrowers to
 7
     process online and phone payment transactions (“Pay-to-Pay transactions”).
 8
            42.     FMC’s demand for payment of Pay-to-Pay fees is a breach of the Deed of Trust,
 9

10   which does not delineate Pay-to-Pay fees as one of the many charges that the lender, or loan

11   servicer acting on behalf of the lender, may charge. There is simply no provision in the
12   mortgage that allows FMC to collect Pay-to-Pay fees.
13
            43.     Indeed, Pay to Pay fees are prohibited by the Urbinas’ Deed of Trust, which
14
     permits FMC to “collect fees and charges authorized by the Secretary [of Housing and Urban
15
     Development].” Ex. A at 11, ¶ 13.
16

17          44.     As alleged above, FHA rules do not permit collecting Pay-to-Pay fees. Even if

18   such fees were allowed, FHA rules permit passing along to borrowers only the lender’s actual

19   costs for offering the service. By collecting, and profiting from, Pay-to-Pay fees, FMC breached
20   Paragraph 13 of the Urbinas’ Deed of Trust.
21
            45.     FMC’s demand for payment of Pay-to-Pay fees is also a direct breach of
22
     Paragraph 15 of the Deed of Trust: “This Security Instrument shall be governed by federal law
23
     and the law of the jurisdiction in which the Property is located.” Id. at ¶ 15. Federal debt
24

25   collection law prohibits the collection of any amount incidental to the principal obligation unless

26   that amount is expressly stated in the loan agreement. See 15 U.S.C. § 1692f(1) (making

27   unlawful the “collection of any amount (including any interest, fee, charge, or expense incidental
28
     COMPLAINT                                                   CASE NO.:

     Page 8 of 15
             Case 1:19-cv-01471-LJO-JLT Document 1 Filed 10/16/19 Page 9 of 15

     to the principal obligation) unless such amount is expressly authorized by the agreement
 1

 2   creating the debt or permitted by law.” (emphasis added). FMC’s collection of Pay-to-Pay

 3   fees violated both the FDCPA and the Rosenthal Act.

 4           46.        FMC’s demands for payment of Pay-to-Pay fees is a direct breach of Paragraph
 5
     13 of its Deed of Trust, “Uniform Covenants” section, stating that lender may not charge fees
 6
     prohibited by “Applicable Law.” The Agreement defines “Applicable Law” in Paragraph J as
 7
     “all controlling applicable federal, state and local statutes, regulations, ordinances and
 8
     administrative rules and orders (that have the effect of law) as well as all applicable final, non-
 9

10   appealable judicial opinions.” See Exhibit A, ¶ 13.

11           47.        By charging the Pay-to-Pay fees, FMC has breached the “Applicable Law”
12   provision of its Deed of Trust.
13
             48.        By violating these provisions of its form contract, FMC has breached its contract
14
     on a class-wide basis.
15
             49.        Prior to filing this Complaint, the Urbinas made a written pre-suit demand upon
16

17   FMC.

18           50.        FMC was given a reasonable opportunity to cure its breaches described herein but

19   failed to do so.
20
                                CLASS REPRESENTATION ALLEGATIONS
21

22           51.        Plaintiffs, Neri Urbina and Leonila Urbina, bring this action under Fed. R. Civ. P.
23
     23(b)(3) on behalf of the following class of persons, subject to modification after discovery and
24
     case development:
25

26           All persons with a California address who paid a fee to FMC for making a loan

27           payment by telephone, IVR, or the internet during the applicable statutes of
          limitations for Plaintiffs’ claims through the date a class is certified.
28
     COMPLAINT                                                 CASE NO.:

     Page 9 of 15
            Case 1:19-cv-01471-LJO-JLT Document 1 Filed 10/16/19 Page 10 of 15


 1
            52.      Class members are identifiable through Defendant’s records and payment
 2

 3   databases.

 4          53.      Excluded from the Class are the Defendant; any entities in which it has a

 5   controlling interest; its agents and employees; and any Judge to whom this action is assigned and
 6   any member of such Judge’s staff and immediate family.
 7
            54.      Plaintiffs propose that they serve as class representatives.
 8
            55.      Plaintiffs and the Class have all been harmed by the actions of Defendant.
 9
            56.      Numerosity is satisfied. According to FMC’s servicing records there are likely
10

11   thousands of class members. Individual joinder of these persons is impracticable.

12          57.      There are questions of law and fact common to Plaintiffs and to the Class,

13   including, but not limited to:
14
                  a. Whether FMC violated the FDCPA by charging Pay-to-Pay fees not due;
15
                  b. Whether FMC violated the Rosenthal Act by charging Pay-to-Pay fees not due;
16
                  c. Whether FMC violated general provisions of the California Unfair Practices Act
17
                     (Cal. Bus. & Prof. Code § 17000 et. seq.) by charging Pay-to-Pay fees not due;
18

19                d. Whether FMC breached its Deeds of Trust by charging Pay-to-Pay fees not due;

20                e. Whether FMC violated FHA servicing requirements by charging Pay-to-Pay fees;
21                f. Whether FMC’s costs for Pay-to-Pay transactions are less than the amount it
22
                     charged to Plaintiffs and Class members for Pay-to-Pay fees;
23
                  g. Whether Plaintiffs and Class members are entitled to actual damages as a result of
24
                     Defendant’s actions;
25

26                h. Whether Plaintiffs and Class members are entitled to an injunction and restitution;

27                   and

28
     COMPLAINT                                                   CASE NO.:

     Page 10 of 15
           Case 1:19-cv-01471-LJO-JLT Document 1 Filed 10/16/19 Page 11 of 15

                  i. Whether Plaintiffs and Class members are entitled to attorney’s fees and costs.
 1

 2          58.      Plaintiffs’ claims are typical of the claims of Class members. FMC charged

 3   Plaintiffs Pay-to-Pay fees in the same manner as the Class members. FMC entered into a

 4   contract with a third party to process the Plaintiffs’ and Class members’ Pay-to-Pay transactions.
 5
     Plaintiffs and Class members entered into uniform covenants in their Deeds of Trust that prohibit
 6
     Pay-to-Pay fees. Alternatively, if FMC is allowed under the Deed of Trusts to charge for Pay-to-
 7
     Pay transactions as a default-related fee, such amounts are capped for Plaintiffs and Class
 8
     members at the actual amounts disbursed by FMC for processing the Pay-to-Pay transactions.
 9

10          59.      Plaintiffs are adequate representatives of the Class because their interests do not

11   conflict with the interests of the Class members and they will fairly and adequately protect the
12   interests of the Class members. Plaintiffs have taken actions before filing this complaint, by
13
     hiring skilled and experienced counsel, and by making a pre-suit demand on behalf of Class
14
     members to protect the interests of the class.
15
            60.      Plaintiffs have hired counsel that is skilled and experienced in class actions and is
16

17   adequate class counsel capable of protecting the interests of the Class members.

18          61.      Common questions of law and fact predominate over questions affecting only

19   individual Class members, and a class action is the superior method for fair and efficient
20   adjudication of this controversy.
21
            62.      The likelihood that individual members of the Class will prosecute separate
22
     actions is remote due to the time and expense necessary to conduct such litigation.
23
        COUNT I: VIOLATION OF THE “UNLAWFUL” PRONG OF THE CALIFORNIA
24               UNFAIR PRACTICES ACT § § 17000, 17200 et. seq. (“UCL”)
25
            63.      Plaintiffs incorporate by reference paragraphs 1 through 62.
26
            64.      The UCL defines unfair business competition to include any “unlawful, unfair or
27
     fraudulent” act or practice. Cal. Bus. & Prof. Code § 17200.
28
     COMPLAINT                                                   CASE NO.:

     Page 11 of 15
            Case 1:19-cv-01471-LJO-JLT Document 1 Filed 10/16/19 Page 12 of 15

            65.       A business act or practice is “unlawful” under the UCL if it violates any other law
 1

 2   or regulation.

 3          66.       The Rosenthal Act applies to FMC because it regularly engages in debt collection

 4   within California. Cal. Civ. Code § 1788.2(c).
 5
            67.       The Urbinas purchased their home by residential mortgage for personal, family,
 6
     or household use and are persons who incurred a consumer debt. Cal. Civ. Code § 1788.2(e), (f).
 7
            68.       By collecting Pay-to-Pay fees from Plaintiffs and Class members, FMC collected
 8
     an amount incidental to the principal obligation without the amount being expressly stated in the
 9

10   underlying loan agreement, in violation of the FDCPA.

11          69.       The Rosenthal Act makes it illegal for any entity covered by it to violate the
12   federal FDCPA. Cal. Civ. Code § 1788.17. By violating the FDCPA, FMC also violated the
13
     Rosenthal Act.
14
            70.       Moreover, by collecting and attempting to collect Pay-to-Pay fees that were not
15
     otherwise permitted by law from Plaintiffs and Class members, FMC violated the Rosenthal
16

17   Act’s prohibition against “[c]ollecting or attempting to collect from the debtor the whole or any

18   part of the debt collector's fee or charge for services rendered, or other expense incurred by the

19   debt collector in the collection of the consumer debt, except as permitted by law.” Cal. Civ. Code
20   § 1788.14(b).
21
            71.       By assessing Pay-to-Pay fees, FMC represented to Plaintiff and Class members
22
     that their debts may be increased by the addition of the Pay-to-Pay fees, even though Pay-to-Pay
23
     fees may not be legally added to the existing obligation. These representations violated the
24

25   Rosenthal Act’s prohibition against representing that a consumer debt “may be increased by the

26   addition of . . . charges if, in fact, such fees or charges may not legally be added to the existing

27   obligation.” Cal. Civ. Code § 1788.13(e).
28
     COMPLAINT                                                   CASE NO.:

     Page 12 of 15
            Case 1:19-cv-01471-LJO-JLT Document 1 Filed 10/16/19 Page 13 of 15

            72.      FMC violated the Rosenthal Act because it retains for itself a portion of the Pay-
 1

 2   to-Pay fees it collects from California borrowers.

 3          73.      As described in detail above, FMC’s conduct described herein violates the

 4   FDCPA and the Rosenthal Act. These violations are sufficient to support Plaintiff’s claim under
 5
     the “unlawful” prong of the UCL.
 6
            74.      Through its unlawful acts and practices, FMC has improperly obtained money
 7
     from Plaintiffs and the Class members. As such, Plaintiffs request that the Court cause FMC to
 8
     restore the money for Pay-to-Pay fees Plaintiffs and the Class members paid to FMC and to
 9

10   enjoin FMC from continuing its unlawful practices in the future. Otherwise, Plaintiffs and the

11   Class members may be irreparably harmed and/or denied an effective and complete remedy if
12   such an order is not granted.
13
                                   COUNT II: BREACH OF CONTRACT
14
            75.      Plaintiffs incorporate by reference paragraphs 1 through 74.
15
            76.      On or about August 25, 2016, FMC and Plaintiffs entered into a Deed of Trust
16

17   with respect to their home.

18          77.      FMC’s demand for payment of Pay-to-Pay fees violates servicing guidelines for

19   FHA-insured loans, which are incorporated by reference in Paragraph 13 of Plaintiffs’ standard
20   FHA-insured Deed of Trust. FHA rules prohibit charging Pay-to-Pay fees. And even if such fees
21
     were permitted, FHA rules limit FHA-approved lenders and services to passing along to
22
     borrowers only their out-of-pocket costs for providing such services. FMC’s charging, and
23
     profiting from, Pay-to-Pay fees breaches Paragraph 13 of Plaintiffs’ standard FHA-insured Deed
24

25   of Trust.

26          78.      Moreover, FMC’s demand for payment of Pay-to-Pay fees is a direct breach of

27   Paragraph 15 of the Deed of Trust: “This Security Instrument shall be governed by Federal law
28
     COMPLAINT                                                  CASE NO.:

     Page 13 of 15
            Case 1:19-cv-01471-LJO-JLT Document 1 Filed 10/16/19 Page 14 of 15

     and the law of the jurisdiction in which the Property is located.” See Exhibit A, ¶ 15. Federal
 1

 2   debt collection law prohibits the collection of any amount incidental to the principle obligation

 3   unless that amount is expressly stated in the loan agreement. See 15 U.S.C. § 1692f(1) (making

 4   unlawful the “collection of any amount (including any interest, fee, charge, or expense incidental
 5
     to the principal obligation) unless such amount is expressly authorized by the agreement
 6
     creating the debt or permitted by law.” (emphasis added). FMC’s collection of Pay-to-Pay
 7
     fees violated both the FDCPA and Rosenthal Act.
 8
                79.     FMC’s demand for payment of Pay-to-Pay fees is a direct breach of Paragraph 15
 9

10   of its Deed of Trust, “Uniform Covenants” section, stating that lender may not charge fees

11   prohibited by “Applicable Law.” The Agreement defines “Applicable Law” in Paragraph J as
12   “all controlling applicable federal, state and local statutes, regulations, ordinances and
13
     administrative rules and orders (that have the effect of law) as well as all applicable final, non-
14
     appealable judicial opinions.” Ex. A, ¶ 15.
15
                80.     By charging the Pay-to-Pay fees, FMC has violated the “Applicable Law”
16

17   provision, as defined by its Deed of Trust, and thus breached its contract.

18              81.     Because these provisions are contained in the “Uniform Covenants” section, FMC

19   has breached its contract on a class-wide basis.
20              82.     The Urbinas and Class members have been harmed by these breaches.
21
                      JURY DEMAND AND RESERVATION OF PUNITIVE DAMAGES
22
                83.     Plaintiffs are entitled to and respectfully demand a trial by jury on all issues so
23
     triable.
24

25              84.     Plaintiffs reserve the right to amend their Complaint and add a claim for punitive

26   damages.

27

28
     COMPLAINT                                                       CASE NO.:

     Page 14 of 15
           Case 1:19-cv-01471-LJO-JLT Document 1 Filed 10/16/19 Page 15 of 15


 1                                 RELIEF REQUESTED
                     WHEREFORE Neri Urbina and Leonila Urbina respectfully request this Court
 2

 3   enter judgment against Defendant for all of the following:

 4          a.       That the Urbinas and all Class members be awarded actual damages, including but

 5                   not limited to all fees improperly charged, and forgiveness of all amounts not
 6                   properly owed;
 7
            b.       That FMC restore to the Urbinas and all Class members monies it improperly
 8
                     collected in Pay-to-Pay fees;
 9
            c.       That the Court enjoin Defendant from further violations of California law by
10

11                   charging illegal Pay-to-Pay fees to Plaintiffs, Class members, and the public;

12          d.       That the Urbinas and Class members be awarded costs and attorney’s fees; and

13          e.       That the Court enter an order that Defendant and its agents, or anyone acting on
14
                     its behalf, are immediately restrained from altering, deleting or destroying any
15
                     documents or records that could be used to identify class members;
16
            f.       That the Court certify the Urbinas’ claims and all other persons similarly situated
17
                     as class action claims under Rule 23 of the Federal Rules of Civil Procedure; and
18

19          g.       Such other and further relief as the Court may deem just and proper.

20   Dated: October 16, 2019                         Respectfully Submitted,
21
                                                       /s/ Hank Bates
22
                                                     Hank Bates (SBN 167688)
23                                                   hbates@cbplaw.com
                                                     CARNEY BATES & PULLIAM, PLLC
24                                                   519 W. 7th St.
                                                     Little Rock, AR, 72201
25                                                   Tel. 501-312-8500
26                                                   Fax 501-312-8505

27

28
     COMPLAINT                                                   CASE NO.:

     Page 15 of 15
